           Case 5:18-cr-00171-JFL Document 75 Filed 08/18/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :
                v.                                :        No. 5:18-cr-00171-1
                                                  :
SARAH NORTON                                      :


                                                ORDER

        AND NOW, this 18th day of August, 2020, upon consideration of the Defendant’s
request to be released from custody pending sentencing, IT IS ORDERED THAT:
        The Defendant’s motion for release from custody pending sentencing, ECF No. 74, is
DENIED. 1
                                                          BY THE COURT:


                                                          /s/ Joseph F. Leeson, Jr.
                                                          JOSEPH F. LEESON, JR.
                                                          United States District Judge

1
         Pursuant to 18 U.S.C. § 3143(2), “a person who has been found guilty of an offense in a case
described in . . . subsection (f)(1) of section 3142 [18 USCS § 3142] and is awaiting imposition or
execution of sentence be detained unless— (A)(i) the judicial officer finds there is a substantial likelihood
that a motion for acquittal or new trial will be granted; or (ii) an attorney for the Government has
recommended that no sentence of imprisonment be imposed on the person; and (B) the judicial officer
finds by clear and convincing evidence that the person is not likely to flee or pose a danger to any other
person or the community.” See 18 U.S.C. § 3143(2) (emphasis added). The cases described in 18 U.S.C.
§ 3142(f)(1) include: “an offense for which the maximum sentence is life imprisonment or death;” and
“any felony that is not otherwise a crime of violence that involves a minor victim.” See 18 U.S.C. §
3142(f)(1)(B), (E).
         On December 11, 2019, following a jury trial, the Defendant was found guilty of Using Interstate
Communications to Attempt to Entice a Minor to Engage in Illicit Sexual Conduct in violation of 18
U.S.C. § 2422(b) and of Travel to Engage in Illicit Sexual Conduct with a Minor in violation of 18 U.S.C.
§ 2423(b). Count One (18 U.S.C. § 2422(b)) carries a maximum sentence of life imprisonment, as well as
a mandatory minimum term of ten years, and involves a minor victim, thereby making both subsections
of § 3143(2) applicable. Count Two (18 U.S.C. § 2423(b)) carries a maximum sentence of thirty years,
but is a felony that involves a minor victim, thereby making subsection E applicable.
         For these reasons and in the absence of any evidence establishing that Defendant is not receiving
necessary medical treatment, release is not appropriate. The Court further notes that although the
Defendant complains that she did not expect to be in her current place of confinement this long, she filed
a motion to continue the two most recent sentencing hearings scheduled in July and in August. See ECF
No. 71. The request for release is therefore denied.
                                                     1
                                                  081820
